United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Morgantown, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0094
Issued: June 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 16, 2017 appellant, through counsel, filed a timely appeal from an April 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s wage-loss compensation
benefits, effective July 24, 2016, based on his capacity to earn wages in the selected position of
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

information clerk; and (2) whether appellant sustained a consequential emotional condition
causally related to his accepted employment injury.
FACTUAL HISTORY
On January 29, 2002 appellant, then a 42-year-old correctional counselor, filed a traumatic
injury claim (Form CA-1) alleging that on January 23, 2002 he injured his left knee, buttocks,
back, right thumb, left elbow, and head when he fell down stairs while in the performance of duty.
He stopped work on February 27, 2002. OWCP accepted the claim for an aggravation of
spondylolisthesis and paid wage-loss compensation beginning April 13, 2002.
A functional capacity evaluation (FCE) performed on September 10, 2013, indicated that
appellant’s work level was sedentary. It further indicated that he was unable to return to a modified
position.
Appellant received treatment for his injury from Dr. Peter L. Ang, a Board-certified
internist. In an August 27, 2014 report, Dr. Ang noted that appellant received benefits from
OWCP and disability benefits from the Social Security Administration. He diagnosed acquired
spondylolisthesis aggravated by the January 23, 2002 work injury. He asserted that this was
permanent and that appellant could only walk short distances and stand or sit for 5 to 15 minutes
before changing positions. He could not perform regular duties “or any other work assignments.”
Dr. Ang noted that a September 2013 FCE indicated a sedentary physical capacity. In an
August 27, 2014 work capacity evaluation (OWCP-5c), he indicated that the September 2013 FCE
showed that appellant could not “meet the physical demands required for his prior or a modified
job. [Appellant’s] current physical demand capacities level is considered sedentary.” Dr. Ang
found that appellant could occasionally walk, stand, bend, stoop, and frequently reach and reach
above the shoulder. He further indicated that he could occasionally push up to 84 pounds and pull
up to 96 pounds. Dr. Ang found that appellant could lift 25 to 30 pounds.
OWCP, on February 10, 2015, referred appellant to Dr. Victoria M. Langa, a Boardcertified orthopedic surgeon, for a second opinion examination.3 In a March 30, 2015 report,
Dr. Langa discussed his history of a January 23, 2002 work injury. She noted that September 2013
FCE results showed that appellant had the capacity for sedentary activities, but noted that the FCE
report was not included for review. On examination, Dr. Langa found no muscle spasm of the
back, but complaints of tenderness. She further found no swelling, atrophy, or motor deficit of the
legs, but altered sensation at L5 and S1 in the left leg. Dr. Langa diagnosed a history of grade one
spondylolisthesis at L5-S1 with a bulging disc and examination findings suggesting left
radiculopathy at L5 and/or S1, noting that diagnostic studies would confirm the diagnosis. She
opined that the 1999 and 2002 work injuries permanently aggravated preexisting spondylolisthesis
at L5-S1. In a March 30, 2015 work capacity evaluation form (OWCP-5c), Dr. Langa found that
appellant could perform full-time sedentary work, sitting eight hours a day and changing positions
as necessary. She opined that he could walk, stand, bend, and stoop for one hour per day, push,

3
In the statement of accepted facts, OWCP noted that it had previously accepted that appellant sustained a lumbar
strain on June 2, 1999 under File No. xxxxxx822. That claim is not presently before the Board.

2

pull, and lift up to 10 pounds for two hours per day, and climb stairs for a half hour per day.
Dr. Langa indicated that appellant should walk and stand only 10 to 15 minutes consecutively.
OWCP, on June 3, 2015, referred appellant to vocational rehabilitation. In a report dated
July 1, 2015, the vocational rehabilitation counselor discussed his prior work experience as a
correctional counselor and corrections officer, and noted that the employing establishment had no
work available within his restrictions. On August 3, 2015 he identified positions within appellant’s
capabilities, including information clerk. In an August 28, 2015 plan justification, the vocational
rehabilitation counselor indicated that appellant had the skills necessary to perform the position of
information clerk, but recommended computer training classes for a month.
In a report dated September 15, 2015, Dr. Ang advised that he had reviewed Dr. Langa’s
March 30, 2015 report and disagreed with the finding that appellant could work full time with
restrictions. He noted that a September 2013 FCE report indicated that appellant could not perform
his usual employment or a modified position. Dr. Ang related, “[Appellant’s] current physical
demand capacities level is sedentary. He is currently unable to work [eight] hours a day even with
restrictions.”
By letter dated November 6, 2015, counsel asserted that a conflict in medical opinion
existed between Dr. Ang and Dr. Langa. He also questioned whether Dr. Langa performed
examinations for the employing establishment.
OWCP, on December 1, 2015, requested that Dr. Ang clarify whether appellant was totally
disabled or could perform sedentary work duties.
On December 4, 2015 the vocational rehabilitation counselor indicated that appellant had
taken the required computer training classes and noted that the status had changed from training
to placement with a new employing establishment. He discussed the job search for various
positions, including information clerk.
The vocational rehabilitation counselor, on February 4, 2016, completed a job
classification (Form CA-66) for the position of information clerk. The position was sedentary,
requiring occasional lifting of up to 10 pounds. The rehabilitation counselor found that appellant
met the specific vocational preparation for the position through his work as a corrections officer
and correctional counselor and his high school education. He determined that the position was
performed in sufficient numbers to be reasonable available within the commuting area based on
information from the state Bureau of Labor Statistics & Department of Commerce/Work Force
Information at weekly wages of $446.73.
In a March 4, 2016 letter, OWCP advised that it proposed to reduce appellant’s wage-loss
compensation based on his capacity to earn wages as a surveillance systems monitor. It allotted
him 30 days to submit additional evidence or argument in response.
On April 3, 2016 counsel again asserted that a conflict in medical opinion evidence existed
between Dr. Ang and Dr. Langa. He further maintained that there was no evidence supporting that
the surveillance systems monitor position was reasonably available in the appropriate geographical
area other than the information provided on the Form CA-66. Counsel asserted that Dr. Langa

3

based her work restrictions on the results of an FCE that she did not review and failed to provide
rationale for her opinion.
By letter dated April 29, 2016, OWCP informed counsel that Dr. Ang’s reports were
contradictory and that it had requested clarification of his opinion, but received no response. It
indicated that the September 2013 FCE was over 17 months old at the time of Dr. Langa’s
examination and noted that she had reviewed Dr. Ang’s report discussing its findings. OWCP
further advised that the vocational rehabilitation counselor obtained the labor market date from the
state government. It was, however, retracting the March 4, 2016 notice of proposed reduction of
compensation, as the position of surveillance system monitor was usually a government position.
On April 29, 2016 OWCP notified appellant of its proposed reduction of his wage-loss
compensation benefits based on his capacity to earn wages of $446.73 per week as an information
clerk. It determined that the opinion of Dr. Langa constituted the weight of the evidence and
established that the vocationally selected position was within his work restrictions.
In a report dated May 7, 2016, Dr. Lawrence B. Haddad, a clinical psychologist, noted that
appellant had multiple medical problems, including lumbar pain, lumbar radiculopathy,
osteoarthritis, diabetes, sleep apnea, hypertension, kidney stones, morbid obesity, and aggravation
of spondylolisthesis, dizziness, and severe headaches. He noted that he was not able to take pain
medication due to side effects and was “quite overwhelmed emotionally by his lack of control over
pain and concerns about health issues.” Dr. Haddad opined that stress at work “would likely
exacerbate well-documented physical and emotional impairments.” He determined that appellant
was currently unable to “participate in any substantial gainful employment.”
Counsel, on May 10 and 26, 2016, requested a copy of the labor market survey used by the
vocational rehabilitation counselor.
By decision dated July 15, 2016, OWCP reduced appellant’s wage-loss compensation
benefits, effective July 24, 2016, based on its finding that he had the physical and vocational
capacity to earn wages of $446.73 per week as an information clerk. It found that Dr. Haddad did
not relate the diagnosed psychiatric condition to his work injury and noted that subsequentlyacquired conditions were not considered in determining the suitability of a constructed position.
OWCP applied the formula set forth in Albert C. Shadrick,4 in determining appellant’s loss of
wage-earning capacity.
On July 18, 2016 counsel requested that OWCP expand acceptance of the claim to include
a consequential emotional condition, asserting that Dr. Haddad related depression to his pain and
limitations.
Counsel, on July 20, 2016, requested a telephone hearing before an OWCP hearing
representative. He maintained that the Board, in R.C.,5 remanded the case because the vocational
rehabilitation counselor failed to provide employment data from the appropriate state agency.
4

5 ECAB 376 (1953); as codified by regulation in 20 C.F.R. § 10.403.

5

Docket No. 11-0333 (issued October 4, 2011).

4

Counsel argued that a Form CA-66 was insufficient to constitute a labor market survey. He
requested a subpoena for the vocational rehabilitation counselor or that OWCP remand the case to
obtain new labor market information. Counsel also asserted that Dr. Langa’s report was stale as it
was more than one-year old.
On July 25, 2016 OWCP advised counsel that it could not accept an employment-related
emotional condition as Dr. Haddad did not provide a reasoned opinion finding that a diagnosed
condition was causally related to the accepted injury.
OWCP, on February 22, 2017, denied appellant’s request for the issuance of a subpoena
for the vocational rehabilitation counselor or to compel submission of the labor market survey. It
found that he had not shown that the information needed could not be obtained through other
means.
Counsel, on March 13, 2017, requested a review of the written record in lieu of a telephone
hearing. He advised that the provided labor market survey was not an actual labor market survey
and was insufficient to support reducing compensation as it did not contain the actual data used in
reaching the finding that the position was reasonably available. Counsel also maintained that an
unresolved medical conflict existed, that appellant could not commute to work if he could only
stand or walk for 10 to 15 minutes consecutively. He further argued that Dr. Langa’s report was
stale, and that Dr. Haddad’s report showed a consequential emotional condition.
In an April 24, 2017 decision, OWCP’s hearing representative affirmed the July 15, 2016
decision. He found that Dr. Langa’s reports represented the weight of the medical evidence, noting
that Dr. Ang was not an appropriate specialist for treating spondylolisthesis and his reports were
conflicting with regard to appellant’s work capacity. The hearing representative found that
Dr. Haddad’s opinion was insufficient to establish a consequential emotional condition. He also
found that the vocational rehabilitation counselor identified available positions and that OWCP
had found that the raw data was not necessary to demonstrate the availability of employment.
On appeal, counsel contends that the record did not contain a valid labor market survey
with supporting data, citing R.C. He further notes that in R.B.,6 the Board reversed a loss of wageearning capacity determination when it was not clear which city was used to determine the
claimant’s geographical area. Counsel also asserts that a conflict in medical opinion exists
between Dr. Ang and Dr. Langa. He challenges OWCP’s finding that Dr. Ang’s opinion was
contradictory and maintains that Dr. Langa based her work restrictions on a stale FCE that she did
not review. Counsel also questions how appellant could commute to work standing or walking on
10 to 15 minutes at a time and argues that Dr. Langa’s report was not reasonably current as it was
more than one year old. He also maintains that OWCP should have accepted a consequential
emotional condition claim or remand the case for additional development of the issue.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has made a determination that, a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proof to justify a
6

Docket No. 14-1459 (issued December 3, 2015).

5

subsequent reduction of benefits.7 Under section 8115(a), wage-earning capacity is determined by
the actual wages received by an employee if the earnings fairly and reasonably represent his or her
wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or her
wage-earning capacity, or if the employee has no actual earnings, his wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his usual
employment, age, qualifications for other employment, the availability of suitable employment,
and other factors or circumstances which may affect wage-earning capacity in his disabled
condition.8
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his
physical limitations, education, age, and prior experience.9 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick10 will result in the percentage of the employee’s loss of
wage-earning capacity.
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained an aggravation of spondylolisthesis on
January 23, 2002. It paid him wage-loss compensation for total disability as of April 13, 2002.
On August 27, 2014 Dr. Ang diagnosed spondylolisthesis aggravated by the January 23,
2002 work injury. He noted that a September 2013 FCE indicated that appellant could perform
sedentary duties. Dr. Ang opined that appellant could not perform his usual work duties or any
other assignments. He completed an August 27, 2014 work capacity evaluation form. Dr. Ang
opined that appellant could not perform his usual work or work in a modified position, and that
his current physical capacity was sedentary. He found that appellant could occasionally walk,
stand, bend, and stoop, and frequently reach and reach above the shoulder, and occasionally push
up to 84 pounds, pull up to 96 pounds, and lift 25 to 30 pounds.
OWCP referred appellant to Dr. Langa for a second opinion examination. On March 30,
2015 Dr. Langa reviewed the history of injury and discussed his complaints of back tenderness.
She found no swelling, muscle spasms, atrophy, or motor deficit of the legs, but a loss of sensation
in the left leg at L5-S1. Dr. Langa diagnosed an employment-related aggravation of preexisting
spondylolisthesis at L5-S1. She opined that appellant could work eight hours per day with
7

T.O., 58 ECAB 377 (2007).

8

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999); see also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a Constructed Position, Chapter
2.816.3 (June 2013).
9

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

10

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

6

restrictions of sitting for eight hours changing positions as needed, walking, standing, bending,
and stooping for one hour per day, pushing, pulling, and lifting up to 10 pounds for two hours per
day, and climbing stairs for a half hour per day. Dr. Langa indicated that he could walk and stand
only 10 minutes at a time. She provided a detailed description of appellant’s condition and found
that he was no longer disabled, but could perform modified employment.11 Dr. Langa’s opinion,
which is rationalized and based on a proper factual background, represents the weight of the
evidence and establishes that he is no longer totally disabled and can perform work within the
provided work restrictions.12
The Board finds that OWCP properly referred appellant for vocational rehabilitation as the
opinion of Dr. Langa established that he was no longer totally disabled due to residuals of his
employment injury.13 OWCP further properly found that he had the capacity to perform the duties
of information clerk. The position is sedentary and requires only occasional lifting of up to 10
pounds and is thus within the work restrictions provided by Dr. Langa.
Dr. Ang reviewed Dr. Langa’s report on September 15, 2015. He noted that a
September 2013 FCE indicated that appellant could not return to his usual work or a modified
position. Dr. Ang opined that appellant was at a sedentary activity level, but could not work eight
hours per day. OWCP, on December 1, 2015, requested that he clarify whether appellant could
perform sedentary work or whether he was totally disabled. Dr. Ang was unresponsive to OWCP’s
request. He provided inconsistent findings regarding whether appellant was disabled or could
perform sedentary work. The Board has held that inconsistent or contradictory reports from a
physician reduce the probative value of his opinion.14 The medical evidence, consequently,
establishes that appellant has the requisite physical ability to earn wages as an information clerk.15
Following its proposed reduction of compensation, appellant also submitted a May 7, 2016
report from Dr. Haddad, who diagnosed major depression with chronic pain and anxiety.
Dr. Haddad opined that appellant was unable to work, noting that work stress would aggravate his
condition. There is no evidence, however, that appellant had preexisting major depression. Where
suitability is to be determined based on a position not actually held, the selected position must
accommodate the employee’s limitations from both injury-related and preexisting conditions, but
not limitations attributable to postinjury or subsequently-acquired conditions.16
In assessing the claimant’s ability to perform the selected position, OWCP must consider
not only physical limitations, but also take into account work experience, age, mental capacity,
11

See J.E., Docket No. 16-0006 (issued November 16, 2016) (the medical evidence upon which OWCP relies in
reducing a claimant’s compensation based on a loss of wage-earning capacity determination must provide a detailed
description of the condition).
12

See G.A., Docket No. 12-1826 (issued June 25, 2013).

13

See N.J., 59 ECAB 171 (2007).

14

See M.R., Docket No. 13-1318 (issued November 15, 2013); Cleona M. Simmons, 38 ECAB 814 (1987).

15

See supra note 11.

16

See supra note 8 at Chapter 2.816.4c (June 2013).

7

and educational background.17 The vocational rehabilitation counselor determined that appellant
had the skills necessary to perform the position of information clerk based on his work and
educational history. He further found that the position was reasonably available within the
appropriate geographical area at a wage of $446.73 per week. The Board finds that OWCP
considered the proper factors, including the availability of suitable employment, appellant’s
physical limitations and employment qualifications in determining that he had the capacity to
perform the position of information clerk.18 OWCP further properly determined his loss of wageearning capacity in accordance with the formula developed in Shadrick and codified at 20 C.F.R.
§ 10.403.19 It, therefore, properly found that the position of information clerk reflected appellant’s
wage-earning capacity effective July 24, 2016.20
On appeal counsel argues that the vocational rehabilitation counselor did not provide a
proper labor market survey with supporting data, citing R.C. and R.B. in support of his contention.
In R.C., the Board reversed a loss of wage-earning capacity decision as it found that a vocational
rehabilitation counselor, in the Form CA-66 job analysis, had not indicated that she had obtained
employment data for the state Department of Employment and Workforce or any other employing
establishment, but instead provided cited information from one individual and from websites as
support for her determination. In R.B., the Board found that the evidence conflicted regarding the
hourly wage for the identified position and it was unclear which geographical area was used as the
claimant’s commuting area, and thus reversed the wage-earning capacity decision. In this case,
however, the vocational rehabilitation counselor completed a Form CA-66 and indicated that he
based his finding that the job was available in sufficient numbers within appellant’s geographical
area on labor market data obtained from the state Bureau of Labor Statistics and Department of
Commerce Work Force Information. The vocational rehabilitation counselor is an expert in the
field of vocational rehabilitation and OWCP may rely on his opinion in determining whether the
job is vocationally suitable and reasonably available.21 OWCP procedures provide that the
rehabilitation counselor should investigate and show the availability of targeted jobs “by citing
sources such as the local State employment service, the local Chamber of Commerce, [employing
establishment] contacts, and actual job openings.”22 The vocational rehabilitation counselor
properly provided information from the state employment service on the Form CA-66.

17

See supra note 8.

18

Id.

19

See supra note 4. OWCP divided appellant’s employment capacity to earn wages of $446.73 a week by the
current pay rate of the position held when injured of $1,301.52 per week to find a 34 percent wage-earning capacity.
It multiplied the pay rate at the time of injury of $935.62 by the 34 percent wage-earning capacity percentage. The
resulting amount of $318.11 was subtracted from appellant’s date-of-injury pay rate of $935.62 which provided a loss
of wage-earning capacity of $617.51 per week. OWCP then multiplied this amount by the appropriate compensation
rate of three-fourths and applied adjustments, which yielded $2,484.00 every four weeks.
20

See V.R., Docket No. 17-0085 (issued April 20, 2017).

21

See D.P., Docket No. 16-1198 (issued August 22, 2017).

22

See supra note 8 at Chapter 2.816.6a (June 2013).

8

Counsel further asserts that a conflict exists between Dr. Ang and Dr. Langa. As noted,
however, Dr. Ang provided inconsistent and contradictory findings, and thus his opinion is of
insufficient probative value to create a conflict with Dr. Langa. Counsel also argues that
Dr. Langa’s opinion was stale and based upon an outdated FCE that she did not review. There is
no indication, however, that she based her work restrictions on the FCE. Additionally, Dr. Langa’s
March 30, 2015 evaluation was reasonably current when OWCP issued its July 15, 2016 loss of
wage-earning capacity, and thus not considered to be stale under the facts of this case.23 Regarding
counsel’s questioning how appellant could commute given his restrictions, the Board notes that he
has not submitted any evidence showing an inability to travel to work.
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence of argument, at any time before OWCP.
LEGAL PRECEDENT -- ISSUE 2
The general rule respecting consequential injuries is that, when the primary injury is shown
to have arisen out of and in the course of employment, every natural consequence that flows from
the injury is deemed to arise out of the employment, unless it is the result of an independent
intervening cause, which is attributable to the employee’s own intentional conduct. The
subsequent injury is compensable if it is the direct and natural result of a compensable primary
injury. With respect to consequential injuries, the Board has stated that, where an injury is
sustained as a consequence of an impairment residual to an employment injury, the new or second
injury, even though nonemployment related, is deemed, because of the chain of causation to arise
out of and in the course of employment and is compensable.24
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. The opinion must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship of the diagnosed condition and the specific employment factors or employment
injury.25

23
See supra note 21; G.M., Docket No. 16-1043 (issued January 4, 2017). The Board notes that counsel, on appeal,
cites numerous Board cases which he alleges demonstrates that Dr. Langa’s report was not reasonably current.
Counsel cited Henry J. Heier, Docket No. 93-2289 (issued May 16, 1995). In Heier, however, the Board noted that
appellant’s condition had deteriorated since a physician completed a work restriction form a year and a half earlier.
Counsel also cited a case where the Board found that an opinion was stale as it was 18 months old and a case where
the Board found OWCP properly referred a claimant to another physician on the issue of whether his compensation
should be terminated as it was more than one year since the prior examination. In this case, however, Dr. Langa’s
report was just over 15 months prior to the reduction of compensation.
24

See S.S., 59 ECAB 315 (2008); Debra L. Dillworth, 57 ECAB 516 (2006).

25

Charles W. Downey, 54 ECAB 421 (2003).

9

ANALYSIS -- ISSUE 2
Counsel requested that OWCP expand acceptance of his claim to include a consequential
emotional condition. The Board finds, however, that the medical evidence of record is insufficient
to establish that he sustained major depression with chronic pain and anxiety as a result of his
January 23, 2002 employment injury.
On May 7, 2016 Dr. Haddad described appellant’s medical conditions, which he advised
included lumbar pain, lumbar radiculopathy, osteoarthritis, diabetes, sleep apnea, hypertension,
kidney stones, morbid obesity, aggravation of spondylolisthesis, dizziness, and severe headaches.
He opined that appellant was overwhelmed by his failure to control his pain and health concerns.
Dr. Haddad determined that appellant was totally disabled from work, noting that stress would
aggravate his physical and emotional conditions. He diagnosed major depression with chronic
anxiety and pain. Dr. Haddad, however, did not address the cause of appellant’s major depression
or attribute it to the January 23, 2002 work injury and thus his opinion is of little probative value.26
On appeal counsel contends that OWCP should have accepted or further developed the
issue of a consequential emotional condition. Appellant, however, has the burden of proof to
establish a consequential condition. He failed to provide the necessary evidence to support his
claim, and thus failed to meet his burden of proof.27
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation
benefits, effective July 24, 2016, based on his capacity to earn wages in the constructed position
of information clerk. The Board further finds that he has not established a consequential emotional
condition causally related to his accepted employment injury.

26

See V.L., Docket No. 07-1091 (issued September 6, 2007).

27

See C.C., Docket No. 15-1056 (issued April 4, 2016).

10

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 26, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

